Samuel M. Gold, J.
Application is made under the Membership Corporations Law for approval of a proposed certificate of incorporation of International Sports Foundation, Inc. The approval by a Justice of the Supreme Court required iby statute, section 10 of the Membership Corporations Law, does not involve simply the performance of a ministerial act, but the exercise of a judicial function, to decide whether the special privilege of a corporate charter should be granted or conferred under all the circumstances surrounding the application.
One purpose set forth in the certificate is: “ By the medium of sports to create and promote a better understanding and a more friendly relationship between races, nations, and classes of people; to foster a desire for universal, perpetual peace on the part of the several nations of the world; to dynamically demonstrate that people who play together will not bear arms against each other. ’ ’
Another purpose is: “To inculcate in people a desire and ability to participate in baseball, football, soccer, hockey, golf, tennis, track and field activities, hunting, trap shooting, skeet shooting, rifle shooting, pistol shooting, fishing, bait casting, boating and other lawful sports; to aid in the protection of fish, birds and game and to promote athletic recreation by and between the people of the world and provide sports equipment and facilities for people the world over. ’ ’
The court knows of its own knowledge that there are already in existence many organizations whose main purpose is to provide athletic and recreational advantages and opportunities for the boys and girls of America. 'Since 1896 there has been in existence the International Olympic Committee with representatives from all countries. In this country we have the American Olympic Committee. The International Olympic Committee is required to obtain funds at least sufficient to conduct its affairs. *24Each national Olympic committee, such as the American Olympic Committee, must also collect funds to pay the expenses of athletes to each Olympia. The parent sports-controlling sports body in America is the Amateur Athletic Union of the United States, organized in 1888. This body is made up in the main of about 50 different associations located in the various sections of the country. In the colleges we have the National Collegiate Athletic Association, the Intercollegiate Association of America, and the National Association of Intercollegiate Athletics, to name only a few of the intercollegiate athletic associations.
While the subscribers to the proposed certificate are undoubtedly men of good will and high purposes, the court is convinced that the activities of the proposed corporation would merely lead to confusion and misunderstanding and tend greatly to impair the work now being carried on by the long-established and well-known institutions above mentioned. The application for approval of the proposed certificate of incorporation is accordingly denied.